            Case 1:17-cv-06164-KPF Document 57 Filed 12/28/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTOR HUGO ORTEGA HERNANDEZ, individually and on                       Case No.: 17-cv-6164-KPF
behalf of others similarly situated,

                          Plaintiff,

                              -against-

MUZZARELLA INC. (d/b/a MUZZARELLA PIZZA), JOHN
RUSSO, and ANTHONY MUZZARELLA,

                               Defendants.



                            PROPOSED VOIR DIRE QUESTIONS

The parties jointly propose the following questions for voir dire of the jury:

General/Procedural

       1.       After setting forth the projected length of trial and the expected daily schedule:
                Does the length of this trial or the trial schedule contemplated by the Court
                present a special problem to any member of the panel? If so, what?

       2.       After a brief description of the nature of the case and introduction of the parties:
                Has any member of the panel heard or read anything about this case? If so, what?
                Does any member of the panel know any of the parties? If so, who do you know?
                How do you know them?

       3.       Have you ever eaten at, shopped at, or ordered from the restaurant known as
                Muzzarella Pizza located at 221 Avenue A, New York, New York 10009?

       4.       After counsel introduce themselves and their firms: Does any member of the
                panel or your immediate family or anyone else close to you know any of the
                attorneys involved in this case or have you or any of your immediate family had
                any business dealings with or been employed by any of these attorneys or their
                respective law firms? If so, please describe how you’ve been acquainted.

       5.       Do any of you have any special disability or problem that would make serving as
                a member of the jury difficult or impossible? If so, what? How does it affect
                you?
           Case 1:17-cv-06164-KPF Document 57 Filed 12/28/18 Page 2 of 3



      6.       Please look around the room at the other potential jury members. Did you know
               any of the other potential jurors before today? If so, who? How do you know
               them?

Personal Background

      1.       What is your current occupation and employer?

      2.       Please describe your job duties.

      3.       Does anyone here currently own their own business? What is the nature of the
               business? Do you have any employees?

      4.       What is the highest level of education you completed?

      5.       What do you like to do when you have free time?

      6.       Have you ever felt that you were unfairly treated by someone at work? If so,
               what happened?

      7.       Have you ever had a dispute with any of your employers, current or former,
               regarding your salary, rate of pay, hours worked or the size of your paycheck? If
               so, can you please describe the nature of the dispute? Did you file a lawsuit?

      8.       Have you ever complained to an employer? If so, what was the outcome of your
               complaint?

      9.       Have you ever complained to your employer that you were owed minimum wage
               or overtime pay? If so, can you please describe the nature of the dispute? Did
               you file a lawsuit?

      10.      What clubs or organizations do you belong to?

Prior Jury Service/Involvement With Legal System

      1.       Have you ever served as a juror, whether in a criminal case or a civil case, in
               either federal or state court? If so, what was the nature of the case? Do you recall
               what verdict the jury reached?

      2.       Have you or anyone in your immediate family or anyone close to you ever
               participated as a party in a lawsuit? If so, who was it? What was the nature of the
               lawsuit? What was the outcome?

      3.       Have you ever testified as a witness in a trial? If so, what was the nature of the
               case? What was the outcome?
            Case 1:17-cv-06164-KPF Document 57 Filed 12/28/18 Page 3 of 3



Bias

       1.       Does anyone here believe that they will have trouble waiting until the evidence is
                presented, the attorneys argue their case and the judge instructs the jury on the
                law before making a decision in this case?

       2.       The Plaintiffs in this case are Spanish-speaking immigrants. Do you think you
                could make a decision in favor of a Spanish-speaking immigrant, assuming you
                believed the person was not properly paid by his or her employer? Do you possess
                any strong feelings regarding people living or working in this country who do not
                speak English?


Conclusion

       1.       Having heard the questions put to you by the Court, is there any reason why you
                could not sit on this jury and render a fair verdict based on the evidence presented
                to you and in the context of the court’s instructions to you on the law? If so, what
                is that reason? How do you believe it is likely to influence your decision-making?

       2.       Has anyone already formed an opinion about this case?
